Case: 16-10453      Document: 00514011746         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-10453                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 30, 2017
MICHAEL HURTADO,
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk


v.

TRIAL COURT JUDGES OF THE FOLLOWING DISTRICTS, Individually
and in Their Official Capacities; TRIAL COURT DISTRICT ATTORNEYS OF
THE FOLLOWING DISTRICTS, Individually and in Their Official Capacities;
TRIAL COURT DEFENSE ATTORNEYS, Individually and in Their Official
Capacities,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3402


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Michael Hurtado, Texas prisoner # 1445905, moves for leave to proceed
in forma pauperis (IFP) in an appeal of the district court’s dismissal of a 42
U.S.C. § 1983 complaint. His IFP motion is a challenge to the district court’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10453       Document: 00514011746   Page: 2   Date Filed: 05/30/2017


                                  No. 16-10453

certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      The original § 1983 complaint alleged that trial court judges, district
attorneys, and defense attorneys violated Texas criminal defendants’ rights in
various ways relating to their indictment and prosecution. We agree that
Hurtado’s IFP motion has not shown that he will present a nonfrivolous issue
on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
we deny his motion for leave to proceed IFP and dismiss the appeal as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      The district court’s dismissal of Hurtado’s complaint and this court’s
dismissal of his appeal each count as a strike under 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Hurtado also
received two strikes in another recent appeal (No. 16-50039). Because he has
accumulated at least three strikes under § 1915(g), Hurtado is barred from
proceeding IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2